IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-84,183-01


                       EX PARTE SKEETER RAY RUCKER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. L-14-0122-CR-HC1 IN THE 156TH DISTRICT COURT
                            FROM LIVE OAK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of evading arrest. He was sentenced to thirty years’ imprisonment. He did not appeal his conviction.

        Applicant raised five grounds in his application. On December 9, 2015, this Court remanded

this application to the trial court for findings of fact and conclusions of law on a single ground. On

February 1, 2017, the trial court signed findings of fact and conclusions of law in that single issue.

The trial court recommended that relief be denied.
       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief for all grounds raised in this application.

Filed: March 1, 2017
Do not publish